DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

This present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of the Claims

This communication is a First Action Non-Final on the merits. Claims 1-10, as originally filed on 13 September 2021, are currently pending and have been considered below.  

Priority

This application claims continuation status priority of Japanese Patent Application No. 2020-050226 filed in Japan on 19 March 19 2020.  
Applicant’s claim for the benefit of this prior filed application is acknowledged.





Information Disclosure Statement

The information disclosure statements (IDS) submitted on 09/13/2021 and 07/29/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  

Claim Interpretations and Rejections under 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

The limitations of claims 1-8 that recite “an acquisition unit configured to …”, “a specifying unit configured to …”, and “a learning unit configured to …” are being treated in accordance with 112(f).  The specification offers the defined functionality with the methodology to perform the function, therefore it falls under 112(f) and the structure  that eventually performs these functions is the “Information Providing Device” item 100 in Figure 1 is a computer.  
The limitations of claim 9 are NOT being considered under 112(f).  
	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In regards to claims 1-10, the Independent Claims recite the limitation "the search queries" in lines 4, 5, and 6, respectively.  There is insufficient antecedent basis for this limitation in the claim.  The potential antecedent is “a search query(ies)”, however this is either singular or plural and means one or more search queries.  “the search queries” is plural and means more than one.  The examiner suggests “one or more search queries” instead of query(ies) and “the one or more search queries” to rectify.
Claims 2-8 depend from claim 1 discussed above and do not cure its deficiencies.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 1-10, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
STEP 1: Independent claims 1, 9, and 10 describe a device/apparatus, a method and a non-transitory computer readable storage, which are a statutory category of invention.
Independent claims 1, 9, and 10 describe a device/apparatus, a method and a non-transitory computer readable storage comprising: acquiring one or more search queries in different time periods, categorizing those search queries and modeling to learn the characteristics of those queries.  
As such, claims 1-10 are directed to the abstract idea of managing sending and receiving data to effectively interpret a user’s action, which, pursuant to the 2019 Eligibility Guidance, is aptly categorized as a method of organizing human activity and a mental process.  Therefore, under Step 2A, Prong One, the claims recite a judicial exception. 
Next, the aforementioned claims recite additional elements including a “learning device”, an “acquisition unit”,  a “specifying unit”, a “learning unit”, an “acquisition process”,  a “specifying process”, a “learning process, and a “non-transitory computer readable storage medium”.  These limitations are recited at a high level of generality, and appear to be nothing more than generic computer components. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984. 
 Furthermore, looking at the elements individually and in combination, under Step 2A, Prong Two, the claims as a whole do not integrate the judicial exception into a practical application because they fail to: improve the functioning of a computer or a technical field, apply the judicial exception in the treatment or prophylaxis of a disease, apply the judicial exception with a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  Rather, the claims merely use a computer as a tool to perform the abstract idea(s), and/or add insignificant extra-solution activity to the judicial exception, and/or generally link the use of the judicial exception to a particular technological environment (e.g. a computer network). 
Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Simply put, as noted above, there is no indication that the combination of elements improves the functioning of a computer (or any other technology), and their collective functions merely provide conventional computer implementation.  
Thus, taken alone and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea), and are ineligible under 35 USC 101.
Remaining dependent claims 2-8 are dependent on the aforementioned independent claims, and include all the limitations contained therein. These claims do not recite any additional technical elements, and simply disclose additional limitations that further limit the abstract idea with details regarding determining the availability of parking spaces, location information, and determining the value of a parking space based on local environmental data.  Thus, the dependent claims merely provide additional non-structural details that fail to meaningfully limit the claims or the abstract idea(s).  
Therefore, claims 1-10 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.

Examiner’s Note:	In addition to the analysis above, Independent Claim 9, does not positively recite a computer the “acquisition process”, “specifying process”, and “learning process” are all believed to be sub-routines/modules/functions/ that are executed by a computer.  However the terms are NOT defined in the specification, as such the Broadest Reasonable Interpretation (BRI) is that these limitations are thought processes performed by a human.  



Examiner Note

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Lim et al. (US Patent Application Publication No. 2016/0350383 A1 – Hereinafter Lim).
Claim 1:
Lim discloses;
A learning device, comprising: (See at least Figures 1 and 2 and their related text, specifically Information Server System 160 and 260.)
an acquisition unit configured to acquire a search query(ies) input by a plurality of input customers who have input a reference query, the search queries having been input in mutually different periods; (See at least paragraphs 0021-0024.)
a specifying unit configured to specify a category of the search query input in each period for each input customer; and (See at least paragraphs 0066-0068.)
a learning unit configured to cause a model to learn a characteristic of a change in the category specified by the specifying unit. (See at least paragraphs 0038-0041.) 
Claim 2:
Lim discloses 
the acquisition unit acquires, as an objective query, the search query input after the input customer has input the reference query; and (See at least paragraphs 0066-0068.)
the learning unit causes the model to carry out learning so that the objective query is output when a change in the category to which the search query input by the input customer belongs is input. (See at least paragraphs 0038-0041.) 
Claim 3:
Lim discloses 
the acquisition unit acquires, as objective queries, the plurality of search queries input after the input customer has input the reference query; and (See at least paragraphs 0021-0024 and 0066-0068.)
the learning unit causes the model to carry out learning so that the objective queries are output in an input order when a change in the category to which the search query input by the input customer belongs is input. (See at least paragraphs 0038-0041.) 
Claim 4:
Lim discloses “wherein the learning unit causes the model to carry out learning for each change of the category.” in at least paragraphs 0038-0041.
Claim 5:
Lim discloses “the learning unit carries out learning of the model so that the search query input after the reference query by the input customer is output when the search query input by the input customer is input in an input order with respect to the model corresponding to the change in the category to which the search query input by the input customer belongs.” in at least paragraphs 0038-0041.
Claim 6:
Lim discloses “the learning unit carries out learning of the model so that a similar vector is output if the search query corresponding to a similar change in the category is input and that a dissimilar vector is output if the search query corresponding to a dissimilar change in the category is input.” in at least paragraphs 0038-0041 and paragraphs 0049-0053 where the likelihood (similar dissimilar vector) is determined and a threshold value is used to determine similar or not.
Claim 7:
Lim discloses “wherein the learning unit causes the model to learn a characteristic of the change in the category of the search query input by the input customer on a way to a target corresponding to the reference query.” in at least paragraphs 0038-0041.
Claim 8:
Lim discloses “comprising an estimation unit configured to estimate a search query to be input by the customer in future from the change in the category to which the search query input by the customer belongs by using the model learned by the learning unit.” in at least paragraphs 0038-0041 and paragraph 0071 for future search queries.
Claim 9:
Claim 9 is rejected under 35 USC § 102 for substantially the same reasons as claim 1.
Further, Lim discloses a method in at least paragraph 0110.
Claim 10:
Claim 10 is rejected under 35 USC § 102 for substantially the same reasons as claim 1.
Further, Lim discloses a computer readable medium in at least paragraph 0125.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571)  and fax number is (571) 273-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/Michael W Schmucker/
Primary Examiner, Art Unit 3681